DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “high acoustic impedance electrically insulating material regions in contact with a second polymer matrix” (claims 20-22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “electrical relative permittivity”, “electrical permittivity” and “relative permittivity”. The first appearance of the terms “electrical permittivity” and “relative permittivity” lack antecedent basis. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, the examiner assumes the terms “electrical permittivity” and “relative permittivity” refer to the “electrical relative permittivity” first recited.
Claims 8, 17 and 29 are unclear and indefinite. The claim recites the limitation of “the acoustic impedance property ranges from about 15 MR to about 30 MR”. “The acoustic impedance property” lacks antecedent basis and makes it unclear if this range is valid for all three materials or for a specific one. If the range is valid for all three materials, then the first and second ranges fall off of the claimed range. If the range is valid for only one of the materials, then clarification is needed. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-17, 19, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US20170065253, hereinafter Li).
Regarding claims 1 and 11, Li discloses an ultrasonic transducer (Figs. 2 and 3), comprising: a piezoelectric composite layer (230) configured to be in acoustic communication 5with a sample and having at least partially decoupled acoustic impedance and electrical impedance properties, the piezoelectric composite layer comprising: an array of spaced-apart piezoelectric regions (separated by kerfs), each spaced-apart piezoelectric region being made from a piezoelectric material, a filler material (348) positioned between adjacent spaced-apart piezoelectric regions, the filler material comprising a polymer matrix (epoxy) and a non-piezoelectric material (glass or plastic microspheres in a polymer or epoxy) in contact with the polymer matrix; and one or more electrodes in electrical communication with the piezoelectric composite layer (paragraph 0016; electrodes not shown in the drawings but inherently disclosed since electrodes are considered an essential element in a piezoelectric ultrasonic device). The specific acoustic impedance (PZT, 34MRayls, epoxy 3.05MRayls, glass 15MRayils) and electrical relative permittivity of each first (PZT, 1000 or more), second (epoxy, 3.6) and third material (glass, 3.7-10) are inherent characteristics of the materials. The second acoustic impedance is smaller than the 15first acoustic impedance, and the second relative permittivity being smaller than the first relative permittivity and the third acoustic impedance is greater 20than the second acoustic impedance, and the third relative permittivity is smaller than the first relative permittivity.
Regarding claims 2 and 12,   25the piezoelectric composite layer is configured to generate a probing acoustic signal towards the sample and the one or more electrodes are operable to send a probing electrical signal to the piezoelectric composite layer, thereby generating the probing acoustic signal; and 39Date of USPTO EFS Deposit:PATENTJuly 31, 2019Case No. 16699-3the piezoelectric composite layer is configured to receive a sample acoustic signal emanating from the sample, thereby generating a sample electrical signal towards the one or more electrodes, the sample electrical signal being representative of the sample acoustic signal. 
Regarding claim 3, the polymer matrix is made from epoxy. (348, paragraph 0026)
Regarding claims 4 and 13, one or more electrically insulating regions positioned between adjacent spaced-apart piezoelectric regions, the one or more electrically insulating regions being in contact with the 10filler material, the one or more electrically insulating regions having a fourth acoustic impedance and a fourth relative permittivity, the fourth acoustic impedance being close to the first acoustic impedance, and the fourth relative permittivity being smaller than the first relative permittivity. (glass or plastic microspheres suspended in an epoxy)
Regarding claims 5 and 14, the one or more electrically 15insulating regions are made from glass.
Regarding claims 6 and 15, the non-piezoelectric material is embedded within the polymer matrix. (glass or plastic microspheres)
Regarding claims 7 and 16, the piezoelectric material is selected from the group consisting of: ferroelectric materials, single crystal 20ferroelectric materials, lead free ferroelectric materials and piezoelectric polymeric materials. (PZT material)
Regarding claims 8, 17 and 29, as explained above the claim is unclear and indefinite. Clarification is required. For examination purposes, the examiner assumes Li anticipates the invention until the applicants clarify the limitations. 
Regarding claim 9, the piezoelectric composite layer and the sample defines an acoustic path therebetween, the ultrasonic transducer further comprising a near lossless acoustically matched layer positioned along the acoustic path, between the piezoelectric composite layer and the sample. Li discloses acoustic matching layers (224).
Regarding claim 11, as explained above, Li discloses the piezoelectric composite layer (230), an array of spaced-apart piezoelectric regions, a filler material (348) comprising glass or plastic microspheres dispersed in an epoxy or plastic and filling the kerfs between the piezoelectric regions. The electrodes are not identified in the drawings, but paragraph 16 discloses the elements being electrically coupled to the system electronics. 
Regarding claim 19, Li discloses an ultrasonic transducer (Figs. 2 and 3), comprising: a piezoelectric composite layer (230) configured to be in acoustic communication with a sample and having at least partially decoupled acoustic impedance and electrical impedance properties, the piezoelectric composite layer comprising:  25an array of spaced-apart piezoelectric regions (separated by kerfs), each spaced-apart piezoelectric region being made from a piezoelectric material (PZT); a filler material (348) positioned between adjacent spaced-apart piezoelectric regions, the filler material comprising a polymer matrix (see paragraph 26); and 42Date of USPTO EFS Deposit:PATENTJuly 31, 2019Case No. 16699-3a non-piezoelectric material (glass) in contact with the polymer matrix; an electrically insulating non-piezoelectric composite layer (matching layers 224) extending over the piezoelectric composite layer for electrically insulating the piezoelectric composite layer from the sample, the electrically insulating non- 5piezoelectric composite layer being acoustically matched to the piezoelectric composite layer and the sample; and one or more electrodes in electrical communication with the piezoelectric composite layer (electrodes not identified in the figures, but inherent as necessarily required to operate the piezoelectric element).
Regarding claim 23, the piezoelectric composite layer is configured to generate a probing acoustic signal towards the sample and the one or more electrodes are operable to send a probing electrical signal to the piezoelectric composite 25layer, thereby generating the probing acoustic signal; and the piezoelectric composite layer is configured to receive a sample acoustic signal emanating from the sample, thereby generating a sample electrical signal towards the one or more electrodes, the sample electrical signal being representative of the sample acoustic signal.
Regarding claim 24, the polymer matrix is made from epoxy.
Regarding claim 25, one or more electrically insulating regions positioned between adjacent spaced-apart 5piezoelectric regions, the one or more electrically insulating regions being in contact with the filler material, the one or more electrically insulating regions having a fourth acoustic impedance and a fourth relative permittivity, the fourth acoustic impedance being close to the first acoustic impedance, and the fourth relative permittivity being smaller than the first relative permittivity.
Regarding claim 26, the insulating regions are made of glass.
Regarding claim 27, the glass material is embedded within the polymer matrix.
Regarding claim 28, the piezoelectric material is PZT.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 10, 17 and 30, Li discloses the invention as explained above, but fails to disclose the wear layer. It is the Examiner's position that it would have been an obvious matter of design choice to provide a wear layer to protect the ultrasonic transducer from harsh chemicals used to clean the probe between uses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a wear layer to protect the ultrasonic probe from harsh chemicals.
Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837